DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1 – 18, drawn to a modular foundation structure and an artificial surface system, classified in B32B 7/02 (CPC).
Claims 19 – 24, drawn to a method of making a modular foundation structure, classified in B32B 37/12 (CPC).
The inventions are independent or distinct, each from the other because:
	Inventions II and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, both (1) and (2) apply.
	With respect to (1), the process of claim 19 in Invention II is only required to form a modular foundation structure and therefore is not required to make an artificial surface system of claim 10 in Invention I.  While claim 19 in Invention II provides recitations which have properties allowing for forming an artificial surface layer, the examiner observes the method of claim 19 in Invention II could be practiced with natural surface layers.  Therefore, (1) applies.
	With respect to (2), the process of claim 19 in Invention II requires a step of shaping a rigid foam, i.e. where an already-formed rigid foam is shaped, whereas the products of claim 1 and/or claim 10 in Invention I can be made by a process wherein a rigid foam is shaped in situ.  Therefore, (2) applies.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search 
the inventions have acquired a separate status in the art in view of their different classification; and/or
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mark R. Malek on 20 September 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 – 18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 – 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
Claims 1 and 10 each require an impact and thermal protective layer having a relatively higher melting point and compression recovery factor than a structural base layer. The phrase “relatively higher” is not expressly limited to any ratio or difference between the melting point or the compression recovery factor so long as the value associated with the impact and thermal protective layer exceeds that of the structural base layer.
	“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  See MPEP § 2111.01, II.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 14, and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lancia (US 2009/0186716 A1) in view of Guertin (US 2012/0036698 A1) and Sherga (US 2014/0018502 A1).
	Regarding claim 1, Lancia discloses a modular foundation structure for artificial surface systems (“multiple layer construction” for a “miniature golf hole system” having a “turf-like surface layer”, e.g. “golf hole system” 10 with “artificial turf layer” 4: e.g. Fig. 1 – 6; ¶¶ [0012] – [0038]) comprising a structural 9: e.g. Fig. 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Although Lancia is not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer has a relatively higher melting point and compression recover factor than said structural base layer, these features would have been obvious in view of Guertin.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); an adhesive layer covering the structural base layer (explicit adhesive: e.g. ¶¶ [0039], [0050]; or additional foam layer associated with an “impact layer”: e.g. ¶¶ [0030], [0043], [0044]); and an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), said impact protective layer having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	While Lancia’s modular foundation structure relates to a miniature golf hole system (e.g. ¶¶ [0012], [0013], [0020] – [0028], [0031], [0035], [0038]) and Guertin’s modular foundation structure primarily relates to padding for hockey rinks (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070]), Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface 
	Therefore, in order to better protect from incidental injury from contacting the berm, it would have been obvious to modify Lancia’s modular foundation structure to further comprise an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer has a relatively higher compression recover factor than said structural base layer as Guertin discloses.
	As to the impact protective layer having a relatively higher melting point, thus making it an impact and thermal protective layer, Guertin states the impact protective layer comprises, e.g. expanded polypropylene (e.g. ¶¶ [0043]) and the structural base layer comprises, e.g., expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Polypropylene has typical melting points of 320 to 330 degrees Fahrenheit whereas polyethylene has typical melting points of 250 to 275 degrees Fahrenheit (Sherga: e.g. ¶ [0112]).  Therefore, at least in Guertin’s embodiments wherein a combination of an expanded polyethylene as a closed cell foam (e.g. ¶¶ [0035], [0067]) and an expanded polypropylene as an open cell foam (e.g. ¶¶ [0032], [0043]) is suitable for forming a structure which is advantageous for imparting further impact protection, it would have followed the impact protective layer is also an impact and thermal protective layer having a relatively higher melting point.
	Regarding claim 2, in addition to the limitations of claim 1, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 1 and Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 3, in addition to the limitations of claim 2, Guertin’s closed cell foam comprises, e.g. expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
Regarding claim 4, in addition to the limitations of claim 1, Guertin discloses said adhesive layer comprises a closed cell foam adhesive (explicit adhesive: e.g. ¶¶ [0039], [0050]; or additional foam layer associated with an “impact layer”: e.g. ¶¶ [0030], [0043], [0044]).
	Alternatively, with respect to Guertin’s general adhesive (e.g. ¶¶ [0039], [0050]), the fact Guertin states a closed cell foam is useful for imparting a secondary impact structure and may be provided as multiple layers would have suggested to one of ordinary skill in the art that a closed cell foam adhesive would have imparted an additional level of the same benefits as the structural base layer, thus motivating using the same.
	Regarding claim 5, in addition to the limitations of claim 1, Guertin discloses said impact and thermal protective layer for modifying Lancia’s modular foundation structure comprises, e.g., bead molded expanded polypropylene (e.g. ¶ [0043]).
	Regarding claim 7, in addition to the limitations of claim 1, Lancia discloses said shaped rigid foam, as modified in view of Guertin, defines, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Regarding claim 8, in addition to the limitations of claim 1, Lancia discloses the modular foundation structure is configured to support an artificial surface layer including artificial turf (e.g. ¶¶ [0013], [0015], [0017]).  Given Guertin’s modular foundation structure may be provided with a cover (e.g. ¶¶ [0054], [0055]), in order to maintain Lancia’s primary disclosure of use with artificial turf, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including artificial turf.
	Regarding claim 9, in addition to the limitations of claim 1, Lancia discloses the modular foundation structure is configured to support an artificial surface layer (e.g. ¶¶ [0013], [0015], [0017]).  Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Regarding claim 10, Lancia discloses an artificial surface system (“multiple layer construction” for a “miniature golf hole system”, e.g. “golf hole system” 10: e.g. Fig. 1 – 6; ¶¶ [0012] – [0038]) comprising: an artificial surface layer (“turf-like surface layer”, e.g. “artificial turf layer” 4: e.g. ¶¶ [0013], [0015], [0017]); and a structural base layer comprising a shaped foam having contoured and elevated features (“berm” comprising “expanded polystyrene base” 9: e.g. Fig. 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Although Lancia is not specific as to the modular foundation structure further comprising an adhesive layer covering the structural base layer, an impact and thermal protective layer attached to said structural base layer via said adhesive layer, said impact and thermal protective layer being configured to support an artificial surface layer, wherein said impact and thermal protective layer has a relatively higher melting point and compression recover factor than said structural base layer, these features would have been obvious in view of Guertin.
	Guertin discloses a modular foundation structure for artificial surface systems (“safety padding”: e.g. Fig. 1 – 13; ¶¶ [0008] – [0071]) comprising: a structural base layer comprising a shaped rigid foam having contoured and elevated features (“secondary impact layer”, e.g. “impact layer” 120, 220, 320, 420, of a rigid foam: e.g. Fig. 1 – 4; ¶¶ [0008], [0030], [0033] – [0040], [0042], [0044] – [0049]); an adhesive layer covering the structural base layer (explicit adhesive: e.g. ¶¶ [0039], [0050]; or additional foam layer associated with an “impact layer” having bonding characteristics: e.g. ¶¶ [0030], [0043], [0044]); and an impact protective layer attached to said structural base layer via said adhesive layer, and configured to support an artificial surface layer (“impact layer” 110 less rigid than the “impact layer” 120: e.g. Fig. 1 – 4; ¶¶ [0008] – [0010], [0030] – [0040], [0042], [0043], [0045] – [0049]), said impact protective layer having a relatively higher compression recovery factor than said structural base layer (“impact layer” 110, 210, 310, 410 which does not “bounce back” to original shape as readily as “impact layer” 120 and faces outward for absorbing initial impacts: e.g. ¶ [0034]).
	Guertin discloses said impact and thermal protective layer further improves safety by decelerating impact energy before impacting with the more rigid structural base layer (e.g. ¶¶ [0008], [0010], [0031], [0052], [0071]).
	While Lancia’s modular foundation structure relates to a miniature golf hole system (e.g. ¶¶ [0012], [0013], [0020] – [0028], [0031], [0035], [0038]) and Guertin’s modular foundation structure primarily relates to padding for hockey rinks (e.g. ¶¶ [0008] – [0010], [0048], [0052], [0068], [0070]), Guertin seeks to rectify issues in the prior art with respect to padding in order to protect a person from injury when contacting stationary objects that can be environmental hazards, in particular small surface area such as corners (e.g. ¶¶ [0002] – [0007], [0070], [0071]).  Lancia’s modular foundation structure presents a small surface area, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).  Although Lancia’s berm is a structure on the ground rather than an upright surface Lancia is primarily concerned with, one of ordinary skill in the art would have readily recognized people may trip, fall, or otherwise travel toward the ground for various reasons, therefore posing danger if falling toward the berm.
	Therefore, in order to better protect from incidental injury from contacting the berm, it would have been obvious to modify Lancia’s modular foundation structure to further comprise an adhesive layer covering the structural base layer, an impact protective layer attached to said structural base layer via said adhesive layer, said impact protective layer being configured to support an artificial surface layer, wherein said impact protective layer has a relatively higher compression recover factor than said structural base layer as Guertin discloses.
	As to the impact protective layer having a relatively higher melting point, thus making it an impact and thermal protective layer, Guertin states the impact protective layer comprises, e.g. expanded polypropylene (e.g. ¶¶ [0043]) and the structural base layer comprises, e.g., expanded polyethylene (e.g. ¶¶ [0035], [0044], [0046], [0048]).
	Polypropylene has typical melting points of 320 to 330 degrees Fahrenheit whereas polyethylene has typical melting points of 250 to 275 degrees Fahrenheit (Sherga: e.g. ¶ [0112]).  Therefore, at least in Guertin’s embodiments wherein a combination of an expanded polyethylene as a closed cell foam (e.g. 
	Regarding claim 11, in addition to the limitations of claim 10, Guertin’s shaped rigid foam comprises a closed-cell foam (e.g. ¶¶ [0035], [0043], [0044]).  In view of the advantages discussed in the 35 U.S.C. 103 rejection of claim 10 and Guertin’s implied suitability of the closed-cell foam for such purposes, it would have been obvious to provide the structural base layer as a closed-cell foam.
	Regarding claim 12, in addition to the limitations of claim 11, Guertin’s closed cell foam comprises, e.g. expanded polystyrene or expanded polyethylene (e.g. ¶ [0035]).
	Regarding claim 13, in addition to the limitations of claim 1, Guertin discloses said adhesive layer comprises a closed cell foam adhesive (explicit adhesive: e.g. ¶¶ [0039], [0050]; or additional foam layer associated with an “impact layer”: e.g. ¶¶ [0030], [0043], [0044]).
	Alternatively, with respect to Guertin’s general adhesive (e.g. ¶¶ [0039], [0050]), the fact Guertin states a closed cell foam is useful for imparting a secondary impact structure and may be provided as multiple layers would have suggested to one of ordinary skill in the art that a closed cell foam adhesive would have imparted an additional level of the same benefits as the structural base layer, thus motivating using the same.
	Regarding claim 14, in addition to the limitations of claim 1, Guertin discloses said impact and thermal protective layer for modifying Lancia’s modular foundation structure comprises, e.g., bead molded expanded polypropylene (e.g. ¶ [0043]).
	Regarding claim 16, in addition to the limitations of claim 10, Lancia discloses said shaped rigid foam, as modified in view of Guertin, defines, e.g. a berm (e.g. Fig. 1, 2, 4; ¶¶ [0021], [0023], [0030], [0032]).
	Regarding claim 17, in addition to the limitations of claim 10, Lancia discloses the modular foundation structure is configured to support an artificial surface layer including artificial turf (e.g. ¶¶ [0013], [0015], [0017]).  Given Guertin’s modular foundation structure may be provided with a cover (e.g. ¶¶ [0054], [0055]), in order to maintain Lancia’s primary disclosure of use with artificial turf, it would have 
	Regarding claim 18, in addition to the limitations of claim 10, Lancia discloses the modular foundation structure is configured to support an artificial surface layer (e.g. ¶¶ [0013], [0015], [0017]).  Guertin’s modular foundation structure may be provided with a cover, e.g. a rubber with a soft touch or feel in order to further improve impact absorption (e.g. ¶¶ [0054], [0055]).  Therefore, it would have been obvious for said impact and thermal protective layer Guertin discloses for modifying Lancia to be configured to support an artificial surface layer including rubber.
	Although not stated as poured-in-place rubber, this is a product-by-process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  No particular parameters are given to the pouring.  Therefore, Guertin’s rubber is considered to adequately read on claim 9.
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lancia and Guertin as applied to claim 1 above, and further in view of Vonken (US 5,618,853 A).
	Regarding claim 6, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.
	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lancia and Guertin as applied to claim 10 above, and further in view of Vonken.
	Regarding claim 15, although Lancia and Guertin are not specific as to said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, it is understood in the art that a foamed polymer has a lower melting point than the otherwise-same non-foamed polymer, the difference depending on the extent of foaming (Vonken: e.g. Col. 7, ll. 47 – 53, describe a reduction in polystyrene melting point as a result of foaming).  Because the melting point lowers as a result of foaming, one of ordinary skill in the art would have understood the melting point is lower because of a thinner and/or more open foam structure.  In view of the more open nature of an open cell foam compared to a closed cell foam (Vonken: e.g. Col. 4, ll. 53 – 61), one of ordinary skill in the art would have understood an open cell foam would experience a greater melting point reduction as compared to an otherwise comparable closed cell foam.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, in maintaining capability for the respective purposes of impact protection, it would have been obvious to provide said impact and thermal protective layer has a melting point of about 300 degrees Fahrenheit, and said structural base layer has a melting point of less than 200 degrees Fahrenheit, which are temperatures achievable via foaming as Vonken suggests for the materials Guertin discloses.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783